--------------------------------------------------------------------------------

Exhibit 10.6
 
FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


Federated National Insurance Company
Sunrise, Florida
 
 
[image2.jpg]

--------------------------------------------------------------------------------

FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


Federated National Insurance Company
Sunrise, Florida


Reinsurer(s)
 
Participation(s)
       
ACE Tempest Reinsurance Ltd.
   
1.30000
%
American Standard Insurance Company of Wisconsin
   
0.27000
%
Securis Re II Ltd. Bermuda in respect of its segregated account designated
"SRB205 Account" *
   
0.55463
%
Securis Re IV Ltd. Bermuda in respect of its segregated account designated
"SRB405 Account" *
   
1.47174
%
Securis Re V Ltd. Bermuda in respect of its segregated account designated
"SRB505 Account" *
   
0.55463
%
Hamilton Re, Ltd.
   
0.65000
%
Horseshoe Re Limited for and on behalf of Coriolis Capital Limited *
   
0.65000
%
Markel Bermuda Limited *
   
0.64500
%
Partner Reinsurance Company Ltd. *
   
0.40000
%
Transatlantic Reinsurance Company *
   
2.33000
%
XL Re Ltd*
   
4.00000
%
         
Through Aon UK Limited trading as Aon Benfield (Placement Only)
       
General Insurance Corporation of India
   
1.00000
%
Länsförsäkringar Sak Forsäkringsaktiebolag (publ)
   
0.06400
%
Pioneer Underwriting Limited for and on behalf of Taiping Reinsurance Co. Ltd
   
0.20000
%
Pioneer Underwriting Limited for and on behalf of Peak Reinsurance Company
Limited
   
0.12500
%
         
Through Aon UK Limited trading as Aon Benfield
       
Lloyd's Underwriters Per Signing Page(s) *
   
0.78500
%
         
Total
   
15.00000
%



* Both the Company and the Subscribing Reinsurer sign the Interests and
Liabilities Agreement.
 
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Table of Contents
 
Article
Page
     
1
 
Classes of Business Reinsured
1
2
 
Commencement and Termination
1
3
 
Territory
3
4
 
Exclusions
3
5
 
Retention and Limit
4
6
 
Other Reinsurance
5
7
 
Definitions
5
8
 
Loss Occurrence
6
9
 
Loss Notices and Settlements
6
10
 
Cash Call
7
11
 
Salvage and Subrogation
7
12
 
Reinsurance Premium
7
13
 
Sanctions
8
14
 
Late Payments
8
15
 
Offset
9
16
 
Access to Records
9
17
 
Liability of the Reinsurer
10
18
 
Net Retained Lines (BRMA 32E)
10
19
 
Errors and Omissions (BRMA 14F)
10
20
 
Currency (BRMA 12A)
10
21
 
Taxes (BRMA 50B)
11
22
 
Federal Excise Tax (BRMA 17D)
11
23
 
Foreign Account Tax Compliance Act
11
24
 
Reserves
11
25
 
Insolvency
13
26
 
Arbitration
13
27
 
Service of Suit (BRMA 49C)
14
28
 
Severability (BRMA 72E)
15
29
 
Governing Law (BRMA 71B)
15
30
 
Confidentiality
15
31
 
Non-Waiver
16
32
 
Notices and Contract Execution
16
33
 
Intermediary
17

 
 
[image2.jpg]

--------------------------------------------------------------------------------

FHCF Supplement Layer
Reinsurance Contract
Effective: June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida
(hereinafter referred to as the "Company")


and


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")


Article 1 - Classes of Business Reinsured
 
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Property business, including but not limited to, Dwelling Fire,
Inland Marine, Mobile Home, Commercial and Homeowners business (including any
business assumed from Citizens Property Insurance Corporation), subject to the
terms, conditions and limitations hereinafter set forth.


Article 2 - Commencement and Termination
 

A. This Contract shall become effective at 12:01 a.m., Eastern Standard Time,
June 1, 2015, with respect to losses arising out of loss occurrences commencing
at or after that time and date, and shall remain in force until 12:01 a.m.,
Eastern Standard Time, June 1, 2016.




B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer's percentage share in this Contract at any
time by giving written notice to the Subscribing Reinsurer in the event any of
the following circumstances occur:




1. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at the inception of this Contract
has been reduced by 20.0% or more of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or




2. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at any time during the term of
this Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 
 
Page 1
[image2.jpg]

--------------------------------------------------------------------------------

3. The Subscribing Reinsurer's A.M. Best's rating has been assigned or
downgraded below A- and/or Standard & Poor's rating has been assigned or
downgraded below BBB+; or




4. The Subscribing Reinsurer has become, or has announced its intention to
become, merged with, acquired by or controlled by any other entity or
individual(s) not controlling the Subscribing Reinsurer's operations previously;
or




5. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or




6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or




7. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent; or




8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or




9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid; or




10. The Subscribing Reinsurer has failed to comply with the funding requirements
set forth in the Reserves Article.




C. The "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern Standard Time, June 1, 2015 to 12:01 a.m., Eastern Standard Time,
June 1, 2016.  However, if this Contract is terminated, the "term of this
Contract" as used herein shall mean the period from 12:01 a.m., Eastern Standard
Time, June 1, 2015 to the effective time and date of termination.




D. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer's liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 
 
Page 2
[image2.jpg]

--------------------------------------------------------------------------------

Article 3 - Territory
 
This Contract shall only apply to risks located in the State of Florida.
 
Article 4 - Exclusions
 

A. This Contract does not apply to and specifically excludes the following:




1. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except business assumed by the Company from Citizens Property Insurance
Corporation.




2. Hail damage to growing or standing crops.




3. Business rated, coded or classified as Flood insurance or which should have
been rated, coded or classified as such.




4. Business rated, coded or classified as Mortgage Impairment and Difference in
Conditions insurance or which should have been rated, coded or classified as
such.




5. Title insurance and all forms of Financial Guarantee, Credit and Insolvency.




6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and Surety, Accident
and Health, Animal Mortality and Workers Compensation and Employers Liability.




7. Errors and Omissions, Malpractice and any other type of Professional
Liability insurance.




8. Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke. 
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25.0% of the Company's property loss under the applicable original
policy.




9. Loss or liability as excluded under the provisions of the "War Exclusion
Clause" attached to and forming part of this Contract.




10. Nuclear risks as defined in the "Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance (U.S.A.)" attached to and forming part of this
Contract.




11. Loss or liability from any Pool, Association or Syndicate and any assessment
or similar demand for payment related to the FHCF or Citizens Property Insurance
Corporation.




12. Loss or liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 
 
Page 3
[image2.jpg]

--------------------------------------------------------------------------------

13. Losses in the respect of overhead transmission and distribution lines other
than those on or within 150 meters (or 500 feet) of the insured premises.




14. Mold, unless resulting from a peril otherwise covered under the policy
involved.




15. Loss or liability as excluded under the provisions of the "Terrorism
Exclusion" attached to and forming part of this Contract.




16. All property loss, damage, destruction, erasure, corruption or alteration of
Electronic Data from any cause whatsoever (including, but not limited to,
Computer Virus) or loss of use, reduction in functionality, cost, expense or
whatsoever nature resulting therefrom, unless resulting from a peril otherwise
covered under the policy involved.



"Electronic Data" as used herein means facts, concepts and information converted
to a form usable for communications, interpretation or processing by electronic
and electromechanical data processing or electronically-controlled equipment and
includes programs, software and other coded instructions for the processing and
manipulation of data or the direction and manipulation of such equipment.


"Computer Virus" as used herein means a set of corrupting, harmful or otherwise
unauthorized instructions or code, including a set of maliciously-introduced,
unauthorized instructions or code, that propagate themselves through a computer
system network of whatsoever nature.


However, in the event that a peril otherwise covered under the policy results
from any of the matters described above, this Contract, subject to all other
terms and conditions, will cover physical damage directly caused by such listed
peril.
 
Article 5 - Retention and Limit
 

A. The Company shall retain and be liable for the first $265,000,000 of ultimate
net loss arising out of any one loss occurrence.  The Reinsurer shall then be
liable for the amount by which such ultimate net loss exceeds the Company's
retention, but the Reinsurer's liability for ultimate net loss (plus an
allowance for loss adjustment expense) shall not exceed $775,000,000 as respects
all losses arising out of loss occurrences commencing during the term of this
Contract.




B. Notwithstanding the provisions of paragraph A above, the following shall
apply:




1. When the Company experiences ultimate net loss from one or two covered events
during the term of this Contract, the Company’s full $265,000,000 retention
shall be applied to each of the covered events; and

 
 
Page 4
[image2.jpg]

--------------------------------------------------------------------------------

2. When the Company experiences ultimate net loss from more than two covered
events during the term of this Contract, the Company’s full $265,000,000
retention shall be applied to each of the two covered events causing the largest
ultimate net loss for the Company.  For each other covered event resulting in
ultimate net loss, the Company’s retention shall be reduced to one - third of
its full retention ($88,333,333) and applied to all other covered events.




C. No claim will be made under this Contract in any one loss occurrence unless
at least two risks insured or reinsured by the Company are involved in such loss
occurrence.




D. As part of the Reinsurer's limit of liability set forth in paragraph A above,
the Reinsurer shall be liable for an amount equal to 5.0% of ultimate net loss
paid or to be paid by the Reinsurer as an allowance for loss adjustment expense
incurred by the Company.

 
Article 6 - Other Reinsurance
 
The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.
 
Article 7 - Definitions
 

A. "Loss in excess of policy limits" and "extra contractual obligations" as used
in this Contract shall mean:




1. "Loss in excess of policy limits" shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company's policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company's alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action.  Any loss in excess of policy limits that is made in connection with
this Contract shall not exceed 25.0% of the actual catastrophe loss.




2. "Extra contractual obligations" shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.  An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.  Any extra contractual obligations that are made in connection with this
Contract shall not exceed 25.0% of the actual catastrophe loss.

 
 
Page 5
[image2.jpg]

--------------------------------------------------------------------------------

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.



B. "Policies" as used in this Contract shall mean all policies, contracts and
binders of insurance or reinsurance.




C. "Ultimate net loss" as used in this Contract shall mean the sum or sums
(including loss in excess of policy limits and extra contractual obligations, as
defined herein) paid or payable by the Company in settlement of claims and in
satisfaction of judgments rendered on account of such claims, after deduction of
all salvage, all recoveries and all claims on inuring insurance or reinsurance,
whether collectible or not.  Nothing herein shall be construed to mean that
losses under this Contract are not recoverable until the Company's ultimate net
loss has been ascertained.

 
Article 8 - Loss Occurrence
 

A. "Loss occurrence" as used in this Contract shall mean the sum of individual
insured losses incurred under Policies resulting from the same covered event.




B. "Covered event" as used in this Contract shall mean any one storm declared to
be a hurricane by the National Hurricane Center which causes insured losses in
Florida.  A covered event begins when a hurricane causes damage in Florida while
it is a hurricane and continues throughout any subsequent downgrades in storm
status by the National Hurricane Center regardless of whether the hurricane
makes landfall.  Any storm, including a tropical storm, which does not become a
hurricane is not a covered event.

 
Article 9 - Loss Notices and Settlements
 

A. Whenever losses sustained by the Company are reserved by the Company for an
amount greater than 50.0% of the Company's retention hereunder and/or appear
likely to result in a claim under this Contract, the Company shall notify the
Subscribing Reinsurers and shall provide updates related to development of such
losses.  The Reinsurer shall have the right to participate in the adjustment of
such losses at its own expense.




B. All loss settlements made by the Company, provided they are within the terms
of this Contract and the terms of the original policy (with the exception of
loss in excess of policy limits or extra contractual obligations coverage, if
any, under this Contract), shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable, including the
associated allowance for loss adjustment expense, upon receipt of reasonable
evidence of the amount paid by the Company.

 
 
Page 6
[image2.jpg]

--------------------------------------------------------------------------------

Article 10 - Cash Call
 
Notwithstanding the provisions of the Loss Notices and Settlements Article, upon
the request of the Company, the Reinsurer shall pay any amount with regard to a
loss settlement or settlements (including the associated allowance for loss
adjustment expense) that are scheduled to be made (including any payments
projected to be made) within the next 20 days by the Company, subject to receipt
by the Reinsurer of a satisfactory proof of loss.  Such agreed payment shall be
made within 10 days from the date the demand for payment was transmitted to the
Reinsurer.


Article 11 - Salvage and Subrogation
 
The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder.  Salvage thereon shall always
be used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss.  The Company hereby agrees to enforce its rights
to salvage or subrogation relating to any loss, a part of which loss was
sustained by the Reinsurer, and to prosecute all claims arising out of such
rights, if, in the Company's opinion, it is economically reasonable to do so.


Article 12 - Reinsurance Premium
 

A. As premium for reinsurance coverage provided by this Contract, the Company
shall pay the Reinsurer a premium equal to the product of the following (or a
pro rata portion thereof in the event the term of this Contract is less than 12
months), subject to a minimum premium of $48,360,000 (or a pro rata portion
thereof in the event the term of this Contract is less than 12 months):




1. An annual deposit premium of $60,450,000; times




2. The percentage calculated by dividing (a) the actual Average Annual Loss
("AAL") determined by the Company's wind insurance in force on September 30,
2015, by (b) the original AAL of $23,459,602.



However, if the difference between annual deposit premium of $60,450,000, and
the premium calculated in accordance with this paragraph A is less than a 10.0%
increase or decrease, the premium due the Reinsurer will equal the annual
deposit premium of $60,450,000.


The Company's AAL shall be derived by averaging the applicable data produced by
Applied Insurance Research (AIR) Touchstone v2.0 and Risk Management Solutions
(RMS) RiskLink v15 catastrophe modeling software, in the long-term perspective,
including secondary uncertainty and loss amplification, but excluding storm
surge.  It is understood that the calculation of the actual AAL shall be based
on the Reinsurer's per occurrence limit of $775,000,000, net of the FHCF
mandatory layer of coverage purchased by the Company using the current estimates
of the mandatory FHCF coverage of $775,000,000 excess of $265,000,000.
 
 
Page 7
[image2.jpg]

--------------------------------------------------------------------------------

B. The Company shall pay the Reinsurer an annual deposit premium of $60,450,000,
in four equal installments of $15,112,500 on June 1, September 1 and December 1
of 2015, and on March 1 of 2016.  However, in the event this Contract is
terminated, there shall be no deposit premium installments due after the
effective date of termination.




C. On or before May 31, 2016, the Company shall provide a report to the
Reinsurer setting forth the premium due hereunder for the term of this Contract,
computed in accordance with paragraph A above, and any additional premium due
the Reinsurer or return premium due the Company shall be remitted promptly.



Article 13 - Sanctions
 
Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party.


Article 14 - Late Payments
 

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.




B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows:




1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times




2. 1/365ths of the six-month United States Treasury Bill rate as quoted in The
Wall Street Journal on the first business day of the month for which the
calculation is made; times




3. The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.



C. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 
 
Page 8
[image2.jpg]

--------------------------------------------------------------------------------

2. Any claim or loss payment due the Company hereunder shall be deemed due 10
days after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.




3. As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked.



For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



D. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void.  If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.




E. Interest charges arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.



Article 15 - Offset
 
The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company.  The provisions of this Article shall not
be affected by the insolvency of either party.


Article 16 - Access to Records
 
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance, provided the Reinsurer gives the Company at least 15 days prior
notice of request for such access.  However, a Subscribing Reinsurer or its
designated representatives shall not have any right of access to the records of
the Company if it is not current in all undisputed payments due the Company. 
"Undisputed" as used herein shall mean any amount that the Subscribing Reinsurer
has not contested in writing to the Company specifying the reason(s) why the
payments are disputed.
 
 
Page 9
[image2.jpg]

--------------------------------------------------------------------------------

Article 17 - Liability of the Reinsurer
 

A. The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company's policies and any
endorsements thereon.  However, in no event shall this be construed in any way
to provide coverage outside the terms and conditions set forth in this Contract.




B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.



Article 18 - Net Retained Lines (BRMA 32E)
 

A. This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.




B. The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.



Article 19 - Errors and Omissions (BRMA 14F)
 
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.


Article 20 - Currency (BRMA 12A)
 

A. Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 
 
Page 10
[image2.jpg]

--------------------------------------------------------------------------------

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.



Article 21 - Taxes (BRMA 50B)
 
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.


Article 22 - Federal Excise Tax (BRMA 17D)
 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.




B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.



Article 23 - Foreign Account Tax Compliance Act
 

A. To the extent the Reinsurer is subject to the deduction and withholding of
premium payable hereon as set forth in the Foreign Account Tax Compliance Act
(Sections 1471-1474 of the Internal Revenue Code), the Reinsurer shall allow
such deduction and withholding from the premium payable under this Contract.




B. In the event of any return of premium becoming due hereunder, the return
premium shall be determined and paid in full without regard to any amounts
deducted or withheld under paragraph A of this Article.  In the event the
Company or its agent recovers such premium deductions and withholdings on the
return premium from the United States Government, the Company or its agent shall
reimburse the Reinsurer for such amounts.



Article 24 - Reserves
 

A. The Reinsurer agrees to fund its share of amounts, including but not limited
to, the Company's ceded unearned premium and outstanding loss and the allowance
for loss adjustment expense reserves (including all case reserves plus any
reasonable amount estimated to be unreported from known loss occurrences)
(hereinafter referred to as "Reinsurer's Obligations") by:




1. Clean, irrevocable and unconditional letters of credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 
 
Page 11
[image2.jpg]

--------------------------------------------------------------------------------

2. Escrow accounts for the benefit of the Company; and/or




3. Cash advances;



if the Reinsurer:



1. Is unauthorized in any state of the United States of America or the District
of Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or




2. Has an A.M. Best Company's rating equal to or below B++ at the inception of
this Contract.



The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.



B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of unearned premiums returned
to insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;




2. To reimburse itself for the Reinsurer's share of losses and/or the allowance
for loss adjustment expense paid under the terms of policies reinsured
hereunder, unless paid in cash by the Reinsurer;




3. To reimburse itself for the Reinsurer's share of any other amounts claimed to
be due hereunder, unless paid in cash by the Reinsurer;




4. To fund a cash account in an amount equal to the Reinsurer's share of
amounts, including but not limited to, the Reinsurer's Obligations as set forth
above, funded by means of a letter of credit which is under non-renewal notice,
if said letter of credit has not been renewed or replaced by the Reinsurer 10
days prior to its expiration date;




5. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of amounts, including but not limited to, the
Reinsurer's Obligations as set forth above, if so requested by the Reinsurer.

 
 
Page 12
[image2.jpg]

--------------------------------------------------------------------------------

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.


Article 25 - Insolvency
 

A. In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor on the basis of the liability of the Company without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim.  It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor.  The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the Court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.




B. Where two or more Subscribing Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.




C. It is further understood and agreed that, in the event of the insolvency of
the Company, the reinsurance under this Contract shall be payable directly by
the Reinsurer to the Company or to its liquidator, receiver or statutory
successor, except as provided by Section 4118(a) of the New York Insurance Law
or except (1) where this Contract specifically provides another payee of such
reinsurance in the event of the insolvency of the Company or (2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
policy obligations of the Company as direct obligations of the Reinsurer to the
payees under such policies and in substitution for the obligations of the
Company to such payees.



Article 26 - Arbitration
 

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

 
 
Page 13
[image2.jpg]

--------------------------------------------------------------------------------

B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire.  The Arbiters shall consider this
Contract as an honorable engagement rather than merely as a legal obligation and
they are relieved of all judicial formalities and may abstain from following the
strict rules of law.  The decision of the Arbiters shall be final and binding on
both parties; but failing to agree, they shall call in the Umpire and the
decision of the majority shall be final and binding upon both parties.  Judgment
upon the final decision of the Arbiters may be entered in any court of competent
jurisdiction.




C. If more than one Subscribing Reinsurer is involved in the same dispute, all
such Subscribing Reinsurers shall, at the option of the Company, constitute and
act as one party for purposes of this Article and communications shall be made
by the Company to each of the Subscribing Reinsurers constituting one party,
provided, however, that nothing herein shall impair the rights of such
Subscribing Reinsurers to assert several, rather than joint, defenses or claims,
nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint.




D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. 
In the event that the two Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the Umpire and the arbitration shall be equally
divided between the two parties.




E. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.



Article 27 - Service of Suit (BRMA 49C)
 
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)



A. It is agreed that in the event the Reinsurer fails to pay any amount claimed
to be due hereunder, the Reinsurer, at the request of the Company, will submit
to the jurisdiction of a court of competent jurisdiction within the United
States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

 

B. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 
 
Page 14
[image2.jpg]

--------------------------------------------------------------------------------

Article 28 - Severability (BRMA 72E)
 
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.


Article 29 - Governing Law (BRMA 71B)
 
This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.


Article 30 - Confidentiality
 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract, including all
information obtained through any audits and any claims information between the
Company and the Reinsurer, and any submission or other materials relating to any
renewal (hereinafter referred to as "Confidential Information") are proprietary
and confidential to the Company.




B. Except as provided for in paragraph C below, the Reinsurer shall not disclose
any Confidential Information to any third parties, including but not limited to
the Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations.




C. Confidential Information may be used by the Reinsurer only in connection with
the performance of its obligations or enforcement of its rights under this
Contract and will only be disclosed when required by (1) retrocessionaires
subject to the business ceded to this Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial condition, (3) external
auditors performing an audit of the Reinsurer's records in the normal course of
business, or (4) the Reinsurer's legal counsel; provided that the Reinsurer
advises such parties of the confidential nature of the Confidential Information
and their obligation to maintain its confidentiality.  The Company may require
that any third-party representatives of the Reinsurer agree, in writing, to be
bound by this Confidentiality Article or by a separate written confidentiality
agreement, containing terms no less stringent than those set forth in this
Article.  If a third-party representative of the Reinsurer is not bound, in
writing, by this Confidentiality Article or by a separate written
confidentiality agreement, the Reinsurer shall be responsible for any breach of
this provision by such third-party representative of the Reinsurer.

 
 
Page 15
[image2.jpg]

--------------------------------------------------------------------------------

D. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure, to the extent legally permissible, and to use its best
efforts to assist the Company in maintaining the confidentiality provided for in
this Article.




E. Any disclosure of Non-Public Personally Identifiable Information shall comply
with all state and federal statutes and regulations governing the disclosure of
Non-Public Personally Identifiable Information.  "Non-Public Personally
Identifiable Information" shall be defined as this term or a similar term is
defined in any applicable state, provincial, territory, or federal law. 
Disclosing or using this information for any purpose not authorized by
applicable law is expressly forbidden without the prior consent of the Company.




F. The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract.  Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract.




G. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.



Article 31 - Non-Waiver
 
The failure of the Company or Reinsurer to insist on compliance with this
Contract or to exercise any right, remedy or option hereunder shall not:  (1)
constitute a waiver of any rights contained in this Contract, (2) prevent the
Company or Reinsurer from thereafter demanding full and complete compliance, (3)
prevent the Company or Reinsurer from exercising such remedy in the future, nor
(4) affect the validity of this Contract or any part thereof.
 
Article 32 - Notices and Contract Execution
 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.




B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:




1. Paper documents with an original ink signature;

 
 
Page 16
[image2.jpg]

--------------------------------------------------------------------------------

2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or




3. Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic record,"
"electronic signature" and "electronic agent" shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.




C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.



Article 33 - Intermediary
 
Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.


In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This
30th
day of
July
in the year
2015
 .

 
[image00086.jpg]

 
 
Page 17
[image2.jpg]

--------------------------------------------------------------------------------

War Exclusion Clause


As regards interests which at time of loss or damage are on shore, no liability
shall attach hereto in respect of any loss or damage which is occasioned by war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, or martial law or confiscation by order
of any government or public authority.
 

--------------------------------------------------------------------------------

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)



1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.




2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:




I. Nuclear reactor power plants including all auxiliary property on the site, or




II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or




III. Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or




IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.




3. Without in any way restricting the operations of paragraphs (1) and (2)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate




(a) where Reassured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or




(b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused. 
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.




4. Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.




5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.




6. The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.




7. Reassured to be sole judge of what constitutes:




(a) substantial quantities, and




(b) the extent of installation, plant or site.



Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that



(a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.




(b) with respect to any risk located in Canada policies issued by the Reassured
on or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.



12/12/57
N.M.A. 1119
BRMA 35B
 

--------------------------------------------------------------------------------

Terrorism Exclusion
(Property Treaty Reinsurance)


Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:



1. Involves violence against one or more persons, or




2. Involves damage to property; or




3. Endangers life other than the person committing the action; or




4. Creates a risk to health or safety of the public or a section of the public;
or




5. Is designed to interfere with or disrupt an electronic system.



This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines, this Contract
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from or arising out of or in connection with
radiological, biological, chemical, or nuclear pollution or contamination.
 

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


ACE Tempest Reinsurance Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 1.300% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 
This
6th
day of
August
in the year
2015
 .

 
[image00087.jpg]
 
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


American Standard Insurance Company of Wisconsin
Madison, Wisconsin
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.270% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 
This
3rd
day of
August
in the year
2015
 .

 
[image00088.jpg]
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


General Insurance Corporation of India
Mumbai, India
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 1.000% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 
This
10th
day of
August
in the year
2015
 .

 
General Insurance Corporation of India
 
[image00089.jpg]
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Hamilton Re, Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.650% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 
This
7th
day of
August
in the year
2015
 .


[image00090.jpg]
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Horseshoe Re Limited
on behalf of and for the benefit
of its Separate Account CC0024
London, England Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.650% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, the
following shall apply:



1. The provisions of subparagraphs 2 and 3 of paragraph B of Article 2 -
Commencement and Termination - shall not apply.




2. In lieu of Article 15 - Offset - the following shall apply:



"Article 15 - Offset
 
The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract.  The provisions of this Article shall
not be affected by the insolvency of either party."
 
 
Page 1 of 4
[image2.jpg]

--------------------------------------------------------------------------------

3. The following Articles shall be added to and made part of this Contract:



"Article 34 - Obligations
 

A. The Reinsurer shall establish a Trust Account with HSBC Bank USA, National
Association for the benefit of the Company in respect of the Reinsurer’s
Obligations under this Contract.  The Reinsurer shall deposit Permitted
Investments into the Trust Account in a form as set out in the Trust Agreement
to the value as determined below to act as Collateral for 100% of its
Obligations hereon.




B. The terms of the Trust Account between the Reinsurer as Grantor, HSBC as
Trustee, and the Company as Beneficiary are as set out in the copy of the Trust
Agreement attached to this Contract.  All costs and expenses involved in the
creation and maintenance of such Trust Account shall be the sole responsibility
of the Reinsurer.




C. Reinsurer’s Obligations




  1. The Reinsurer agrees that its Obligations under this Contract shall be
defined as the Maximum Limit of Liability under this Contract (being
USD775,000,000 for 100%), less any unpaid premium hereon (net of brokerage and
FET if applicable), less losses and allocated loss expenses paid by the
Reinsurer.  Notwithstanding anything to the contrary in this Contract, Premiums
(net of brokerage) payable by the Company in respect of this Contract can at the
Company’s sole option be paid directly into the Trust Account to the actual
amount required to fund the Reinsurer’s Obligations.




2. On expiry of this Contract, it is agreed that the collateral will be released
in accordance with the Collateral Release Article.

 
Article 35 - Collateral Release
 

A. The Company and Reinsurer each agree, notwithstanding anything to the
contrary in this Contract, that Collateral in the Trust Account may be withdrawn
by the Company or its successors in interest at any time, without diminution
because of the insolvency of the Company or the Reinsurer, but only for one or
more of the following purposes:




1. To reimburse itself for the Reinsurer’s share of unearned premiums on the
account of cancellations, unless paid in cash by the Reinsurer;




2. To reimburse themselves for the Reinsurer’s share of losses and/or allocated
loss and adjustment expenses paid by them (or funded by them in accordance with
original funding requirements) in the settlement of losses arising from the
business covered by this Contract (other than those losses previously paid by
the Reinsurer);




3. To fund a cash account in the amount equal to the Reinsurer’s Obligations if
the Trust Account has not been renewed or replaced by the Reinsurer 10 days
prior to its termination (as defined in the Trust Agreement);

 
 
Page 2 of 4
[image2.jpg]

--------------------------------------------------------------------------------

4. To refund to the Reinsurer, if so requested by them, any sum in excess of the
actual amount required to fund the Reinsurer’s Obligations.




B. In the event that the amount withdrawn by the Company from the Trust Account
is greater than the actual amount required for 1., 2., 3. or 4. above, the
Company shall promptly return to the Trust Account the excess amount so drawn.




C. If at expiration there has been no loss occurrence, the Company agrees that
any obligations are reduced to zero, the Contract shall be immediately commuted
and all collateral shall be released.




D. 0 - 3 months after the expiry of the Contract, if the loss reports show a
loss of no more than 40% of the deductible, the obligations are reduced to zero,
the Contract shall be immediately commuted and all collateral shall be released.




E. Between 3 - 6 months after the expiry of the Contract, if the loss reports
show a loss of no more than 60% of the deductible, the obligations are reduced
to zero, the Contract shall be immediately commuted and all collateral shall be
released.




F. Between 6 - 9 months after the expiry of the Contract, if the loss reports
show a loss of no more than 70% of the deductible, the obligations are reduced
to zero, the Contract shall be immediately commuted and all collateral shall be
released.




G. Between 9 -12 months after the expiry of the Contract, if the loss reports
show a loss of no more than 75% of the deductible, the obligations are reduced
to zero, the Contract shall be immediately commuted and all collateral shall be
released.




H. Between 12 -18 months after the expiry of the Contract, if the loss reports
show a loss of no more than 80% of the deductible, the obligations are reduced
to zero, the Contract shall be immediately commuted and all collateral shall be
released.




I. Between 18 - 24 months after the expiry of the Contract, if the loss reports
show a loss of no more than 90% of the deductible, the obligations are reduced
to zero, the Contract shall be immediately commuted and all collateral shall be
released.




J. Furthermore, if Collateral is still held in the Trust Fund 36 months after
expiry of this Contract, then the Reinsurer shall have the option to commute
this Contract at the Company’s estimated Ultimate Net Loss (including incurred
but not reported losses and loss reserves) that exceeds the Company’s retention.
The IBNR reserves to be agreed between the Company and the Reinsurer.




K. For the avoidance of doubt, the release of all Collateral from the Trust will
result in a full and final commutation.

 
Article 36 - Limited Recourse And Bermuda Regulations



A. The liability of the Reinsurer for the performance and discharge of all of
its obligations, however they may arise, in relation to this Contract (together
'Obligations' for purposes of this Article), shall be limited to and payable
solely from the proceeds of realization of the assets of the Reinsurance Trust
and accordingly there shall be no recourse to any other assets of Horseshoe Re
Limited, whether or not allocated to any other separate account or the general
account of Horseshoe Re Limited.  In the event that the proceeds of realization
of the assets of the Reinsurance Trust are insufficient to meet all Obligations,
any Obligations remaining after the application of such proceeds shall be
extinguished, and the Company undertakes in such circumstances to take no
further action against the Reinsurer in respect of any such Obligations. In
particular, neither the Company nor any party acting on its behalf shall
petition or take any steps for the winding up or receivership of the Reinsurer
or Horseshoe Re Limited.

 
 
Page 3 of 4
[image2.jpg]

--------------------------------------------------------------------------------

B. Notwithstanding any matter referred to herein, the Company understands and
accepts that the Reinsurer is a separate account of Horseshoe Re Limited and
that all corporate matters relating to the creation of the Reinsurer, capacity
of the Reinsurer, operation and liquidation of the Reinsurer and any matters
relating to the Reinsurer thereof shall be governed by, and construed in
accordance with, the laws of Bermuda. The Company has had the opportunity to
take advice and to obtain all such additional information that it considers
necessary to evaluate the terms, conditions and risks of entering into this
Contract with the Reinsurer."

 
In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00091.jpg]
 
This
29th
day of
July
in the year
2015
 .

 
[image00092.jpg]
 
 
Page 4 of 4
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Länsförsäkringar Sak Forsäkringsaktiebolag (publ)
Stockholm, Sweden
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.064% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 
This
13th
day of
August
in the year
2015
 .



Länsförsäkringar Sak Forsäkringsaktiebolag (publ)
 
[image00093.jpg]
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Markel Bermuda Limited
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.645% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,,
June 1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard
Time, June 1, 2016, unless earlier terminated in accordance with the provisions
of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York  10019.


As respects the Subscribing Reinsurer's share in the attached Contract, in lieu
of Article 12 - Reinsurance Premium - the following shall apply:


"Article 12 - Reinsurance Premium
 

A. As premium for reinsurance coverage provided by this Contract, the Company
shall pay the Reinsurer a premium equal to the product of the following (or a
pro rata portion thereof in the event the term of this Contract is less than 12
months), subject to a minimum premium of $55,800,000 (or a pro rata portion
thereof in the event the term of this Contract is less than 12 months):




1. An annual deposit premium of $69,750,000; times

 
 
Page 1 of 2
[image2.jpg]

--------------------------------------------------------------------------------

2. The percentage calculated by dividing (a) the actual Average Annual Loss
("AAL") determined by the Company's wind insurance in force on September 30,
2015, by (b) the original AAL of $23,459,602.



However, if the difference between annual deposit premium of $69,750,000, and
the premium calculated in accordance with this paragraph A is less than a 10.0%
increase or decrease, the premium due the Reinsurer will equal the annual
deposit premium of $69,750,000.


The Company's AAL shall be derived by averaging the applicable data produced by
Applied Insurance Research (AIR) Touchstone v2.0 and Risk Management Solutions
(RMS) RiskLink v15 catastrophe modeling software, in the long-term perspective,
including secondary uncertainty and loss amplification, but excluding storm
surge.  It is understood that the calculation of the actual AAL shall be based
on the Reinsurer's per occurrence limit of $775,000,000, net of the FHCF
mandatory layer of coverage purchased by the Company using the current estimates
of the mandatory FHCF coverage of $775,000,000 excess of $265,000,000.



B. The Company shall pay the Reinsurer an annual deposit premium of $69,750,000,
in four equal installments of $17,437,500 on June 1, September 1 and December 1
of 2015, and on March 1 of 2016.  However, in the event this Contract is
terminated, there shall be no deposit premium installments due after the
effective date of termination.




C. On or before May 31, 2016, the Company shall provide a report to the
Reinsurer setting forth the premium due hereunder for the term of this Contract,
computed in accordance with paragraph A above, and any additional premium due
the Reinsurer or return premium due the Company shall be remitted promptly."



In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00094.jpg]
 
This
06
day of
August
in the year
2015
 .



[image00095.jpg]
 
 
Page 2 of 2
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Partner Reinsurance Company Ltd.
Pembroke, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.400% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, the
provisions of subparagraph 4 of paragraph B of Article 2 - Commencement and
Termination - shall not apply.


In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00096.jpg]
 
This
25th
day of
August
in the year
2015
 .

 
Partner Reinsurance Company Ltd.
 
[image00097.jpg]
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Pioneer Underwriting Limited
for and on behalf of Peak Reinsurance Company Limited
Hong Kong
(hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.125% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 
This
17th
day of
August
in the year
2015
 .

 
Pioneer Underwriting Limited
for and on behalf of Peak Reinsurance Company Limited
 
[image00098.jpg]

 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Pioneer Underwriting Limited
for and on behalf of Taiping Reinsurance Co. Ltd.
Hong Kong
(hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.200% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 
This
17th
day of
August
in the year
2015
 .

 
Pioneer Underwriting Limited
for and on behalf of Taiping Reinsurance Co. Ltd.
 
[image00099.jpg]
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Securis Re II Ltd. Bermuda
a Bermuda segregated accounts insurance company,
in respect of its segregated account designated "SRB205 Account":
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.55463% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


It is Hereby Agreed, as respects the Subscribing Reinsurer's share in the
attached Contract, that the following shall apply:



1. Paragraph B of Article 2 - Commencement and Termination - shall not apply.




2. Article 24 - Reserves - shall not apply.




3. The following Articles shall be added to and made part of this Contract:



"Article 34 - Obligations



A. The Reinsurer will establish a Trust Fund or provide a Letter of Credit (LOC)
issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company as security for the
Reinsurer's Obligations.

 
 
Page 1 of 5
[image2.jpg]

--------------------------------------------------------------------------------

B. The term 'Obligations' shall mean:




1. During the term of this Contract, the balance of (a) the Reinsurer's term
limit as defined under the Retention and Limit Article, less (b) any unpaid
reinsurance premium (net of brokerage and Federal Excise Tax payable) under this
Contract, and less (c) any amounts already recovered from the Reinsurer;




2. On the expiration of this Contract, the Reinsurer's 'Obligations' shall be
determined as the aggregate of the Reinsurer's share of the following:




a. Losses and loss adjustment expense paid by the Company, but not recovered
from the Reinsurer; plus




b. The Company's reserves for losses reported and outstanding; plus




c. The Company's reserves for losses incurred but not reported; plus




d. The Company's reserves for loss adjustment expense outstanding.



The amount so determined shall be recalculated at each month end until all
liability has been extinguished.



C. On December 15, 2015, collateral will be released consistent with the
provisions of the Collateral Release Article.




D. The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Trust Fund or LOC may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of unearned premiums on the
account of cancellations or adjustment premiums, unless paid in cash by the
Reinsurer;




2. To reimburse itself for the Reinsurer's share of losses and/or loss
adjustment expense paid under the terms of this Contract, unless paid in cash by
the Reinsurer;




3. To fund a cash account in the amount equal to the Reinsurer's Obligations, if
said Trust Fund or LOC has not been renewed or replaced by the Reinsurer 10 days
prior to its expiration date; and/or




4. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's Obligations, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any Trust Fund or LOC is in
excess of the actual amount required, the Company shall return to the Reinsurer
the excess amount so drawn within 10 days of receiving notice of the amount due.
 
 
Page 2 of 5
[image2.jpg]

--------------------------------------------------------------------------------

Article 35 - Collateral Release



A. As of December 15, 2015 or 31 days from the date of loss, whichever is later,
the parties shall determine how much collateral will be required to be
maintained within the Trust Fund, less any amount required under the Obligations
Article.  This calculation will be performed on a monthly basis until all
liability has been extinguished.




B. For the purposes of paragraph C below, 'Loss Amount' shall be defined as the
sum of:




1. Losses and loss adjustment expense paid by the Company; plus




2. Reserves for losses reported and outstanding; plus




3. Reserves for loss adjustment expense reported and outstanding; plus




4. Reserves for losses incurred but not reported.




C. For each loss occurrence covered hereunder, the Company shall multiply the
Loss Amount by the appropriate Buffer Loss Multiplier from the table below,
based on the number of days which have elapsed since the loss occurrence.  The
product of this calculation shall be defined as the Buffered Loss Amount
('BLA').



Buffer Loss Multiplier table
Number of
days since
loss
occurrence
 
Windstorm
 
Earthquake
 
Other event
0 to 90
180%
250%
200%
91 to 180
145%
200%
165%
181 to 270
125%
175%
140%
271 to 365
110%
150%
115%
366 to 455
100%
125%
100%
456 to 545
100%
110%
100%
Thereafter
100%
100%
100%




D. With respect to each loss occurrence for which the BLA exceeds the Company's
retention as defined under the the Retention and Limit Article, an amount equal
to the Reinsurer's share of the lesser of (1) the amount by which the BLA
exceeds the Company's retention as defined under the Retention and Limit
Article, or (2) the Reinsurer's per occurrence limit as defined under the
Retention and Limit Article, shall be deemed to equal the event specific
collateral amount at the calculation date (the 'Event Collateral Amount' or the
'ECA').




E. In respect of all events for which an ECA exceeds $0, the aggregate amount of
the required collateral to be held in the Trust Fund shall be equal to the
amount by which the lesser of (1) the sum of the ECAs, or (2) the Reinsurer's
term limit as defined in the Retention and Limit Article, exceeds amounts paid
to date by the Reinsurer.  Such aggregate amount shall be deemed to be the
'Aggregate Collateral Obligation' or the 'ACO.'

 
 
Page 3 of 5
[image2.jpg]

--------------------------------------------------------------------------------

F. At any month-end at which there is any security on deposit in the Trust Fund,
the Company shall perform this calculation within 10 days after the end of such
month and report to the Reinsurer and Trustee named in the Trust Agreement
information supporting any BLA, ECA and ACO amounts greater than $0.  The Assets
in the Trust Fund will be adjusted monthly based on this calculation.  In the
event the balance of the Trust Fund is greater than the amount required to fully
fund the Obligations, as defined by the ACO, the Company shall promptly, within
10 days, authorize a return of such excess amount to the Reinsurer."



It is Further Agreed, as respects the Subscribing Reinsurer's shares in the
attached Contract, that the following shall apply:


"Limited Recourse



A. Segregated Account: This Interests & Liabilities Agreement is entered into by
Securis Re II Ltd. Bermuda on behalf and in respect of the segregated account
entitled 'SRB205' (the 'Segregated Account') for the purposes of section 11(3)
of the Segregated Accounts Companies Act 2000 of Bermuda (the 'SAC Act').  Each
party acknowledges that the Subscribing Reinsurer is a segregated accounts
company under the SAC Act and agrees that its rights and obligations under this
Agreement are subject to the provisions of the SAC Act.




B. Limited Recourse: Except as expressly provided in this Agreement and in
accordance with the provisions of sections 11(4) and 17(5) of the SAC Act, the
parties agree that their right to claim or proceed against the Segregated
Account of the Subscribing Reinsurer in respect of this Agreement is confined to
the assets linked to such Segregated Account and, where a claim, liability or
obligation of the Subscribing Reinsurer arises from or in connection with this
Agreement, recourse shall be limited to the assets linked to such Segregated
Account as evidenced in the books and records of the Subscribing Reinsurer.  No
such claim, liability or obligation shall extend, and no party shall have
recourse, to any asset of the Subscribing Reinsurer linked to any other
segregated account established by the Subscribing Reinsurer pursuant to the SAC
Act or to the general account (as defined in the SAC Act) of the Subscribing
Reinsurer or otherwise. In addition, no asset shall be transferred at any time
from the general account of the Subscribing Reinsurer to any segregated account
in connection with satisfying any such claim, liability or obligation unless
otherwise expressly agreed in writing by the parties hereto in accordance with
the requirements of the SAC Act.




C. No Further Action: If the assets linked to the Segregated Account are
insufficient to meet the obligations of the Subscribing Reinsurer under this
Agreement, the Subscribing Reinsurer's obligations shall be limited to such
assets and the parties shall not be entitled to take any further steps against
the Subscribing Reinsurer to recover any further sum and no debt shall be owed
to the parties by the Subscribing Reinsurer.




D. Governing Law: The effect of this clause and the rights and obligations of
any party pursuant to this clause shall, notwithstanding the terms of Article 29
- Governing Law (BRMA 71B) - as it appears in the attached Contract, be governed
by the laws of Bermuda with reference to the SAC Act and, for such purpose only,
the parties hereto irrevocably submit to the jurisdiction of the Supreme Court
of Bermuda.  Except as otherwise defined herein or unless the context otherwise
requires, terms and expressions defined in this clause have the same meanings
given to them in the SAC Act.  Each party agrees that, if there is an
inconsistency between the provisions of this clause and any other provisions of
this Agreement, this clause shall prevail."

 
 
Page 4 of 5
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00100.jpg]
 
This
3rd
day of
August
in the year
2015
 .

 
[image00101.jpg]
 
 
Page 5 of 5
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Securis Re IV Ltd. Bermuda
a Bermuda segregated accounts insurance company,
in respect of its segregated account designated "SRB405 Account":
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 1.47174% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


It is Hereby Agreed, as respects the Subscribing Reinsurer's share in the
attached Contract, that the following shall apply:



1. Paragraph B of Article 2 - Commencement and Termination - shall not apply.




2. Article 24 - Reserves - shall not apply.




3. The following Articles shall be added to and made part of this Contract:



"Article 34 - Obligations



A. The Reinsurer will establish a Trust Fund or provide a Letter of Credit (LOC)
issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company as security for the
Reinsurer's Obligations.

 
 
Page 1 of 5
[image2.jpg]

--------------------------------------------------------------------------------

B. The term 'Obligations' shall mean:




1. During the term of this Contract, the balance of (a) the Reinsurer's term
limit as defined under the Retention and Limit Article, less (b) any unpaid
reinsurance premium (net of brokerage and Federal Excise Tax payable) under this
Contract, and less (c) any amounts already recovered from the Reinsurer;




2. On the expiration of this Contract, the Reinsurer's 'Obligations' shall be
determined as the aggregate of the Reinsurer's share of the following:




a. Losses and loss adjustment expense paid by the Company, but not recovered
from the Reinsurer; plus




b. The Company's reserves for losses reported and outstanding; plus




c. The Company's reserves for losses incurred but not reported; plus




d. The Company's reserves for loss adjustment expense outstanding.



The amount so determined shall be recalculated at each month end until all
liability has been extinguished.



C. On December 15, 2015, collateral will be released consistent with the
provisions of the Collateral Release Article.




D. The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Trust Fund or LOC may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of unearned premiums on the
account of cancellations or adjustment premiums, unless paid in cash by the
Reinsurer;




2. To reimburse itself for the Reinsurer's share of losses and/or loss
adjustment expense paid under the terms of this Contract, unless paid in cash by
the Reinsurer;




3. To fund a cash account in the amount equal to the Reinsurer's Obligations, if
said Trust Fund or LOC has not been renewed or replaced by the Reinsurer 10 days
prior to its expiration date; and/or




4. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's Obligations, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any Trust Fund or LOC is in
excess of the actual amount required, the Company shall return to the Reinsurer
the excess amount so drawn within 10 days of receiving notice of the amount due.
 
 
Page 2 of 5
[image2.jpg]

--------------------------------------------------------------------------------

Article 35 - Collateral Release



A. As of December 15, 2015 or 31 days from the date of loss, whichever is later,
the parties shall determine how much collateral will be required to be
maintained within the Trust Fund, less any amount required under the Obligations
Article.  This calculation will be performed on a monthly basis until all
liability has been extinguished.




B. For the purposes of paragraph C below, 'Loss Amount' shall be defined as the
sum of:




1. Losses and loss adjustment expense paid by the Company; plus




2. Reserves for losses reported and outstanding; plus




3. Reserves for loss adjustment expense reported and outstanding; plus




4. Reserves for losses incurred but not reported.




C. For each loss occurrence covered hereunder, the Company shall multiply the
Loss Amount by the appropriate Buffer Loss Multiplier from the table below,
based on the number of days which have elapsed since the loss occurrence.  The
product of this calculation shall be defined as the Buffered Loss Amount
('BLA').



Buffer Loss Multiplier table
Number of
days since
loss
occurrence
 
Windstorm
 
Earthquake
 
Other event
0 to 90
180%
250%
200%
91 to 180
145%
200%
165%
181 to 270
125%
175%
140%
271 to 365
110%
150%
115%
366 to 455
100%
125%
100%
456 to 545
100%
110%
100%
Thereafter
100%
100%
100%




D. With respect to each loss occurrence for which the BLA exceeds the Company's
retention as defined under the the Retention and Limit Article, an amount equal
to the Reinsurer's share of the lesser of (1) the amount by which the BLA
exceeds the Company's retention as defined under the Retention and Limit
Article, or (2) the Reinsurer's per occurrence limit as defined under the
Retention and Limit Article, shall be deemed to equal the event specific
collateral amount at the calculation date (the 'Event Collateral Amount' or the
'ECA').




E. In respect of all events for which an ECA exceeds $0, the aggregate amount of
the required collateral to be held in the Trust Fund shall be equal to the
amount by which the lesser of (1) the sum of the ECAs, or (2) the Reinsurer's
term limit as defined in the Retention and Limit Article, exceeds amounts paid
to date by the Reinsurer.  Such aggregate amount shall be deemed to be the
'Aggregate Collateral Obligation' or the 'ACO.'

 
 
Page 3 of 5
[image2.jpg]

--------------------------------------------------------------------------------

F. At any month-end at which there is any security on deposit in the Trust Fund,
the Company shall perform this calculation within 10 days after the end of such
month and report to the Reinsurer and Trustee named in the Trust Agreement
information supporting any BLA, ECA and ACO amounts greater than $0.  The Assets
in the Trust Fund will be adjusted monthly based on this calculation.  In the
event the balance of the Trust Fund is greater than the amount required to fully
fund the Obligations, as defined by the ACO, the Company shall promptly, within
10 days, authorize a return of such excess amount to the Reinsurer."



It is Further Agreed, as respects the Subscribing Reinsurer's shares in the
attached Contract, that the following shall apply:


"Limited Recourse



A. Segregated Account: This Interests & Liabilities Agreement is entered into by
Securis Re IV Ltd. Bermuda on behalf and in respect of the segregated account
entitled 'SRB405' (the 'Segregated Account') for the purposes of section 11(3)
of the Segregated Accounts Companies Act 2000 of Bermuda (the 'SAC Act').  Each
party acknowledges that the Subscribing Reinsurer is a segregated accounts
company under the SAC Act and agrees that its rights and obligations under this
Agreement are subject to the provisions of the SAC Act.




B. Limited Recourse: Except as expressly provided in this Agreement and in
accordance with the provisions of sections 11(4) and 17(5) of the SAC Act, the
parties agree that their right to claim or proceed against the Segregated
Account of the Subscribing Reinsurer in respect of this Agreement is confined to
the assets linked to such Segregated Account and, where a claim, liability or
obligation of the Subscribing Reinsurer arises from or in connection with this
Agreement, recourse shall be limited to the assets linked to such Segregated
Account as evidenced in the books and records of the Subscribing Reinsurer.  No
such claim, liability or obligation shall extend, and no party shall have
recourse, to any asset of the Subscribing Reinsurer linked to any other
segregated account established by the Subscribing Reinsurer pursuant to the SAC
Act or to the general account (as defined in the SAC Act) of the Subscribing
Reinsurer or otherwise. In addition, no asset shall be transferred at any time
from the general account of the Subscribing Reinsurer to any segregated account
in connection with satisfying any such claim, liability or obligation unless
otherwise expressly agreed in writing by the parties hereto in accordance with
the requirements of the SAC Act.




C. No Further Action: If the assets linked to the Segregated Account are
insufficient to meet the obligations of the Subscribing Reinsurer under this
Agreement, the Subscribing Reinsurer's obligations shall be limited to such
assets and the parties shall not be entitled to take any further steps against
the Subscribing Reinsurer to recover any further sum and no debt shall be owed
to the parties by the Subscribing Reinsurer.




D. Governing Law: The effect of this clause and the rights and obligations of
any party pursuant to this clause shall, notwithstanding the terms of Article 29
- Governing Law (BRMA 71B) - as it appears in the attached Contract, be governed
by the laws of Bermuda with reference to the SAC Act and, for such purpose only,
the parties hereto irrevocably submit to the jurisdiction of the Supreme Court
of Bermuda.  Except as otherwise defined herein or unless the context otherwise
requires, terms and expressions defined in this clause have the same meanings
given to them in the SAC Act.  Each party agrees that, if there is an
inconsistency between the provisions of this clause and any other provisions of
this Agreement, this clause shall prevail."

 
 
Page 4 of 5
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00102.jpg]


This
3rd
day of
August
in the year
2015
 .

 
Securis Re IV Ltd. Bermuda, in respect of its segregated account designated
"SRB405 Account"
 
[image00103.jpg]
 
 
Page 5 of 5
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Securis Re V Ltd. Bermuda
a Bermuda segregated accounts insurance company,
in respect of its segregated account designated "SRB505 Account":
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.55463% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


It is Hereby Agreed, as respects the Subscribing Reinsurer's share in the
attached Contract, that the following shall apply:



1. Paragraph B of Article 2 - Commencement and Termination - shall not apply.




2. Article 24 - Reserves - shall not apply.




3. The following Articles shall be added to and made part of this Contract:



"Article 34 - Obligations



A. The Reinsurer will establish a Trust Fund or provide a Letter of Credit (LOC)
issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company as security for the
Reinsurer's Obligations.

 
 
Page 1 of 5
[image2.jpg]

--------------------------------------------------------------------------------

B. The term 'Obligations' shall mean:




1. During the term of this Contract, the balance of (a) the Reinsurer's term
limit as defined under the Retention and Limit Article, less (b) any unpaid
reinsurance premium (net of brokerage and Federal Excise Tax payable) under this
Contract, and less (c) any amounts already recovered from the Reinsurer;




2. On the expiration of this Contract, the Reinsurer's 'Obligations' shall be
determined as the aggregate of the Reinsurer's share of the following:




a. Losses and loss adjustment expense paid by the Company, but not recovered
from the Reinsurer; plus




b. The Company's reserves for losses reported and outstanding; plus




c. The Company's reserves for losses incurred but not reported; plus




d. The Company's reserves for loss adjustment expense outstanding.



The amount so determined shall be recalculated at each month end until all
liability has been extinguished.



C. On December 15, 2015, collateral will be released consistent with the
provisions of the Collateral Release Article.




D. The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Trust Fund or LOC may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of unearned premiums on the
account of cancellations or adjustment premiums, unless paid in cash by the
Reinsurer;




2. To reimburse itself for the Reinsurer's share of losses and/or loss
adjustment expense paid under the terms of this Contract, unless paid in cash by
the Reinsurer;




3. To fund a cash account in the amount equal to the Reinsurer's Obligations, if
said Trust Fund or LOC has not been renewed or replaced by the Reinsurer 10 days
prior to its expiration date; and/or




4. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's Obligations, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any Trust Fund or LOC is in
excess of the actual amount required, the Company shall return to the Reinsurer
the excess amount so drawn within 10 days of receiving notice of the amount due.
 
 
Page 2 of 5
[image2.jpg]

--------------------------------------------------------------------------------

Article 35 - Collateral Release



A. As of December 15, 2015 or 31 days from the date of loss, whichever is later,
the parties shall determine how much collateral will be required to be
maintained within the Trust Fund, less any amount required under the Obligations
Article.  This calculation will be performed on a monthly basis until all
liability has been extinguished.




B. For the purposes of paragraph C below, 'Loss Amount' shall be defined as the
sum of:




1. Losses and loss adjustment expense paid by the Company; plus




2. Reserves for losses reported and outstanding; plus




3. Reserves for loss adjustment expense reported and outstanding; plus




4. Reserves for losses incurred but not reported.




C. For each loss occurrence covered hereunder, the Company shall multiply the
Loss Amount by the appropriate Buffer Loss Multiplier from the table below,
based on the number of days which have elapsed since the loss occurrence.  The
product of this calculation shall be defined as the Buffered Loss Amount
('BLA').



Buffer Loss Multiplier table
Number of
days since
loss
occurrence
 
Windstorm
 
Earthquake
 
Other event
0 to 90
180%
250%
200%
91 to 180
145%
200%
165%
181 to 270
125%
175%
140%
271 to 365
110%
150%
115%
366 to 455
100%
125%
100%
456 to 545
100%
110%
100%
Thereafter
100%
100%
100%




D. With respect to each loss occurrence for which the BLA exceeds the Company's
retention as defined under the the Retention and Limit Article, an amount equal
to the Reinsurer's share of the lesser of (1) the amount by which the BLA
exceeds the Company's retention as defined under the Retention and Limit
Article, or (2) the Reinsurer's per occurrence limit as defined under the
Retention and Limit Article, shall be deemed to equal the event specific
collateral amount at the calculation date (the 'Event Collateral Amount' or the
'ECA').




E. In respect of all events for which an ECA exceeds $0, the aggregate amount of
the required collateral to be held in the Trust Fund shall be equal to the
amount by which the lesser of (1) the sum of the ECAs, or (2) the Reinsurer's
term limit as defined in the Retention and Limit Article, exceeds amounts paid
to date by the Reinsurer.  Such aggregate amount shall be deemed to be the
'Aggregate Collateral Obligation' or the 'ACO.'

 
 
Page 3 of 5
[image2.jpg]

--------------------------------------------------------------------------------

F. At any month-end at which there is any security on deposit in the Trust Fund,
the Company shall perform this calculation within 10 days after the end of such
month and report to the Reinsurer and Trustee named in the Trust Agreement
information supporting any BLA, ECA and ACO amounts greater than $0.  The Assets
in the Trust Fund will be adjusted monthly based on this calculation.  In the
event the balance of the Trust Fund is greater than the amount required to fully
fund the Obligations, as defined by the ACO, the Company shall promptly, within
10 days, authorize a return of such excess amount to the Reinsurer."



It is Further Agreed, as respects the Subscribing Reinsurer's shares in the
attached Contract, that the following shall apply:


"Limited Recourse



A. Segregated Account: This Interests & Liabilities Agreement is entered into by
Securis Re V Ltd. Bermuda on behalf and in respect of the segregated account
entitled 'SRB505' (the 'Segregated Account') for the purposes of section 11(3)
of the Segregated Accounts Companies Act 2000 of Bermuda (the 'SAC Act').  Each
party acknowledges that the Subscribing Reinsurer is a segregated accounts
company under the SAC Act and agrees that its rights and obligations under this
Agreement are subject to the provisions of the SAC Act.




B. Limited Recourse: Except as expressly provided in this Agreement and in
accordance with the provisions of sections 11(4) and 17(5) of the SAC Act, the
parties agree that their right to claim or proceed against the Segregated
Account of the Subscribing Reinsurer in respect of this Agreement is confined to
the assets linked to such Segregated Account and, where a claim, liability or
obligation of the Subscribing Reinsurer arises from or in connection with this
Agreement, recourse shall be limited to the assets linked to such Segregated
Account as evidenced in the books and records of the Subscribing Reinsurer.  No
such claim, liability or obligation shall extend, and no party shall have
recourse, to any asset of the Subscribing Reinsurer linked to any other
segregated account established by the Subscribing Reinsurer pursuant to the SAC
Act or to the general account (as defined in the SAC Act) of the Subscribing
Reinsurer or otherwise. In addition, no asset shall be transferred at any time
from the general account of the Subscribing Reinsurer to any segregated account
in connection with satisfying any such claim, liability or obligation unless
otherwise expressly agreed in writing by the parties hereto in accordance with
the requirements of the SAC Act.




C. No Further Action: If the assets linked to the Segregated Account are
insufficient to meet the obligations of the Subscribing Reinsurer under this
Agreement, the Subscribing Reinsurer's obligations shall be limited to such
assets and the parties shall not be entitled to take any further steps against
the Subscribing Reinsurer to recover any further sum and no debt shall be owed
to the parties by the Subscribing Reinsurer.




D. Governing Law: The effect of this clause and the rights and obligations of
any party pursuant to this clause shall, notwithstanding the terms of Article 29
- Governing Law (BRMA 71B) - as it appears in the attached Contract, be governed
by the laws of Bermuda with reference to the SAC Act and, for such purpose only,
the parties hereto irrevocably submit to the jurisdiction of the Supreme Court
of Bermuda.  Except as otherwise defined herein or unless the context otherwise
requires, terms and expressions defined in this clause have the same meanings
given to them in the SAC Act.  Each party agrees that, if there is an
inconsistency between the provisions of this clause and any other provisions of
this Agreement, this clause shall prevail."

 
 
Page 4 of 5
[image2.jpg]

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00104.jpg]


This
3rd
day of
August
in the year
2015
 .

 
Securis Re V Ltd. Bermuda, in respect of its segregated account designated
"SRB505 Account"
 
[image00105.jpg]
 
 
Page 5 of 5
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Transatlantic Reinsurance Company
New York, New York
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 2.330% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


However, it is understood and agreed that as respects 57.08% of the Subscribing
Reinsurer's 2.330% share shown in the first paragraph above, in lieu of Article
12 - Reinsurance Premium - the following shall apply:


"Article 12 - Reinsurance Premium
 

A. As premium for reinsurance coverage provided by this Contract, the Company
shall pay the Reinsurer a premium equal to the product of the following (or a
pro rata portion thereof in the event the term of this Contract is less than 12
months), subject to a minimum premium of $55,800,000 (or a pro rata portion
thereof in the event the term of this Contract is less than 12 months):




1. An annual deposit premium of $69,750,000; times




2. The percentage calculated by dividing (a) the actual Average Annual Loss
("AAL") determined by the Company's wind insurance in force on September 30,
2015, by (b) the original AAL of $23,459,602.

 
 
Page 1 of 2
[image2.jpg]

--------------------------------------------------------------------------------

However, if the difference between annual deposit premium of $69,750,000, and
the premium calculated in accordance with this paragraph A is less than a 10.0%
increase or decrease, the premium due the Reinsurer will equal the annual
deposit premium of $69,750,000.


The Company's AAL shall be derived by averaging the applicable data produced by
Applied Insurance Research (AIR) Touchstone v2.0 and Risk Management Solutions
(RMS) RiskLink v15 catastrophe modeling software, in the long-term perspective,
including secondary uncertainty and loss amplification, but excluding storm
surge.  It is understood that the calculation of the actual AAL shall be based
on the Reinsurer's per occurrence limit of $775,000,000, net of the FHCF
mandatory layer of coverage purchased by the Company using the current estimates
of the mandatory FHCF coverage of $775,000,000 excess of $265,000,000.



B. The Company shall pay the Reinsurer an annual deposit premium of $69,750,000,
in four equal installments of $17,437,500 on June 1, September 1 and December 1
of 2015, and on March 1 of 2016.  However, in the event this Contract is
terminated, there shall be no deposit premium installments due after the
effective date of termination.




C. On or before May 31, 2016, the Company shall provide a report to the
Reinsurer setting forth the premium due hereunder for the term of this Contract,
computed in accordance with paragraph A above, and any additional premium due
the Reinsurer or return premium due the Company shall be remitted promptly."



In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00106.jpg]


This
11th
day of
August
in the year
2015
 .

 
Transatlantic Reinsurance Company
 
[image00107.jpg]
 
 
Page 2 of 2
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


XL Re Ltd
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 4.000% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,,
June 1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard
Time, June 1, 2016, unless earlier terminated in accordance with the provisions
of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, in lieu
of Article 12 - Reinsurance Premium - the following shall apply:


"Article 12 - Reinsurance Premium
 

A. As premium for reinsurance coverage provided by this Contract, the Company
shall pay the Reinsurer a premium equal to the product of the following (or a
pro rata portion thereof in the event the term of this Contract is less than 12
months), subject to a minimum premium of $60,450,000 (or a pro rata portion
thereof in the event the term of this Contract is less than 12 months):




1. An annual deposit premium of $75,562,500; times




2. The percentage calculated by dividing (a) the actual Average Annual Loss
("AAL") determined by the Company's wind insurance in force on September 30,
2015, by (b) the original AAL of $23,459,602.

 
 
Page 1 of 2
[image2.jpg]

--------------------------------------------------------------------------------

However, if the difference between annual deposit premium of $75,562,500, and
the premium calculated in accordance with this paragraph A is less than a 10.0%
increase or decrease, the premium due the Reinsurer will equal the annual
deposit premium of $75,562,500.


The Company's AAL shall be derived by averaging the applicable data produced by
Applied Insurance Research (AIR) Touchstone v2.0 and Risk Management Solutions
(RMS) RiskLink v15 catastrophe modeling software, in the long-term perspective,
including secondary uncertainty and loss amplification, but excluding storm
surge.  It is understood that the calculation of the actual AAL shall be based
on the Reinsurer's per occurrence limit of $775,000,000, net of the FHCF
mandatory layer of coverage purchased by the Company using the current estimates
of the mandatory FHCF coverage of $775,000,000 excess of $265,000,000.



B. The Company shall pay the Reinsurer an annual deposit premium of $75,562,500,
in four equal installments of $18,890,625 on June 1, September 1 and December 1
of 2015, and on March 1 of 2016.  However, in the event this Contract is
terminated, there shall be no deposit premium installments due after the
effective date of termination.




C. On or before May 31, 2016, the Company shall provide a report to the
Reinsurer setting forth the premium due hereunder for the term of this Contract,
computed in accordance with paragraph A above, and any additional premium due
the Reinsurer or return premium due the Company shall be remitted promptly."



In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
30th
day of
July
in the year
2015
 .


[image00108.jpg]


This
13th
day of
August
in the year
2015
 .

 
[image00109.jpg]
 
 
Page 2 of 2
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Certain Underwriting Members of Lloyd's
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 0.785% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
June 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


As respects the Subscribing Reinsurer's share in the attached Contract, in lieu
of the provisions of the last subparagraph of paragraph A of Article 24 -
Reserves - the following paragraph shall apply:


"The Reinsurer, at its sole option, may fund in other than cash (including the
use of the Lloyd's Credit for Reinsurance Trust Funds as a funding instrument)
if such method and form of funding are acceptable to the Company and to the
insurance regulatory authorities involved, as the case may be."


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York  10019.


In Witness Whereof, the Company by its duly authorized representative has
executed this Agreement as of the date specified below:


This
30th
day of
July
in the year
2015
 .


[image00110.jpg]



Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Signing Page


attached to and forming part of the


Interests and Liabilities Agreement


with respect to the


FHCF Supplement Layer
Reinsurance Contract
Effective:  June 1, 2015


entered into by and between


Federated National Insurance Company


and


Certain Underwriting Members of Lloyd's


(Re)Insurer's Liability Clause - LMA3333


(Re)Insurer's liability several not joint


The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.


The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd's syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp. This is subject always to the provision concerning "signing"
below.


In the case of a Lloyd's syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that member's proportion.
A member is not jointly liable for any other member's proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd's, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd's syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd's, at the above address.


Proportion of liability


Unless there is "signing" (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd's
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
"written line".


Where this contract permits, written lines, or certain written lines, may be
adjusted ("signed"). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of a Lloyd's syndicate taken
together) is referred to as a "signed line". The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.


Although reference is made at various points in this clause to "this contract"
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Now Know Ye that we the Underwriters, Members of the Syndicates whose definitive
numbers in the after mentioned List of Underwriting Members of Lloyd's are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrators, and in respect of his due
proportion only, to pay or make good to the Assured or to the Assured's
Executors or Administrators or to indemnify him or them against all such loss,
damage of liability as herein provided, such payment to be made after such loss,
damage or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is in the Table set opposite the definitive number of
the Syndicate of which such Underwriter is a Member AND FURTHER THAT the List of
Underwriting Members of Lloyd's referred to above shows their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of this policy, bears the number specified in the attached Table and is
available for inspection at Lloyd's Policy Signing Office by the Assured or his
or their representatives and a true copy of the material parts of the said List
certified by the General Manager of Lloyd's Policy Signing Office will be
furnished to the Assured on application.
 
In Witness whereof the General Manager of Lloyd's Policy Signing Office has
subscribed his name on behalf of each of us.



 
LLOYD'S POLICY SIGNING OFFICE,
      [image00111.jpg]      
General Manager



If this policy (or any subsequent endorsement) has been produced to you in
electronic form, the original document is stored on the Insurer's Market
Repository to which your broker has access.


(NM)

 
Definitive Numbers of Syndicates and Amount, Percentage or
Proportion of the Total Sum insured hereunder shared between the
Members of those Syndicates.
 
 

 

--------------------------------------------------------------------------------

 
[image00112.jpg]
The Table of Syndicates referred to on the face of this Policy follows:




BUREAU REFERENCE
61376 30/07/2015
BROKER NUMBER     1108
PROPORTION %
SYNDICATE
UNDERWRITER'S REFERENCE
0.369
2623
TG269Q15APCW
0.081
623
TG269Q15APCW
0.200
5678
L10000937A
0.135
2007
WV21815ACSA7
TOTAL LINE
No. OF SYNDICATES
 
0.785
4
 



THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2015
YEAR OF ACCOUNT


EFFECTIVE FROM: 01 JUN 2015


BUREAU USE ONLY
USE3 72      10931
RISK CODE: XA
 
Page 1 of 1

 
 

--------------------------------------------------------------------------------